Citation Nr: 1400913	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-25 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claim of entitlement to service connection for hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that further development is warranted in this case before further adjudication may proceed.  Initially, the Board points out that it appears that service medical records are missing from the Veteran's claims file.  In the Veteran's November 2008 VA examination report, the examiner refers to specific service treatment records, including both service entry and separation examinations.  No such records are of file.  In addition, a July 2008 request for information requested all of the Veteran's service treatment records, and such records are listed as being "mailed".  Again however, there are no service treatment records on file, and there is no indication they have been scanned into the virtual record.  It is unclear whether these records have been lost, or may be associated with a temporary file at the RO.  As such, the Board finds that this issue must be remanded in order that an attempt may be made to associate the Veteran's service treatment records with the Veteran's claims file.

In addition, the Veteran's representative, in a November 2013 brief, indicated that they felt, based particularly on the Veteran's recent statements contained in his claims file as to the circumstances of his service, that the Veteran should be entitled to a further VA examination concerning etiology of his hearing loss, taking into account all relevant evidence of record, including the Veteran's statements.  As the Veteran has submitted statements since his November 2008 examination which are relevant to the circumstances of his service, and since the Veteran has been found to have been exposed to acoustic trauma in service, as a Hercules missile crewman, the Board is inclined to grant the Veteran's representative's request for one further VA examination to help to determine, if possible, the etiology of the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC must attempt to locate the Veteran's service treatment records.  If the RO or the AMC cannot locate the service treatment records, a notation to that effect should be inserted in the file along with a description of the efforts made to obtain the records.    The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for hearing loss.  After the Veteran has signed the appropriate releases, all outstanding treatment records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to evaluate the Veteran's hearing loss disability.  The claims file (physical and virtual) must be made available to and reviewed by the examiner.  

All indicated testing should be accomplished.  

The examiner must provide an opinion, considering all evidence of record, including the Veteran's own statements regarding noise exposure in service and lack of hearing protection, as to whether it is as least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hearing loss is related to service.

The supporting rationale for all opinions expressed must be provided.  

3.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

